FILED
                                                                                      06/06/2022
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE                                    Clerk of the
                          AT NASHVILLE                                                Appellate Courts

                 Assigned on Briefs December 21, 2021

        STATE OF TENNESSEE v. JENNIFER SADIE THOMPSON

                Appeal from the Circuit Court for Franklin County
        Nos. 2016-CR-40,2014-CR-20,2013-CR-84 J. Curtis Smith, Judge


                           No. M2021-00420-CCA-R3-CD



The Appellant, Jennifer Sadie Thompson, filed a pro se motion for correction of sentence
pursuant to Rule 36.1, which was denied by the trial court. On appeal, the Appellant
contends that the trial court erred by denying her motion, arguing that the Tennessee
Department of Correction failed to apply sentencing credits to which she was entitled.
Upon review, we affirm the judgment of the trial court.

            Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY,JR., and J. Ross DYER, JJ.,joined.

Jennifer Sadie Thompson, Nashville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; J. Michael Taylor, District Attorney General; and Courtney Lynch,
Assistant District Attorney General, for the Appellee, State of Tennessee.


                                      OPINION

                               I. Factual Background

       The record reflects that on January 5, 2016, the Appellant was indicted in case
number 2016-CR-40 on one count of felony failure to appear and one count of
misdemeanor failure to appear. On July 15, 2016, the Appellant pled guilty to felony
failure to appear and received a sentence of one year in the Tennessee Department of
Correction(TDOC)which was to be served consecutively to the sentences imposed for the
Appellant's violations of probation in case numbers 2013-CR-84 and 2014-CR-20. The
misdemeanor failure to appear charge was dismissed pursuant to the plea agreement. The
Appellant was not awarded pretrial or post-judgment sentencing credits in case number
2016-CR-40.

       An order dated July 15, 2016, reflects that the trial court revoked Appellant's
probation in case number 2013-CR-84, for which the Appellant was convicted of two
counts of identity theft and received a total effective sentence of five years. The order
further reflects that the trial court granted the Appellant specific dates of pretrial and post-
judgment jail credits.

        Another order dated July 15, 2016, reflects that the trial court fully revoked the
Appellant's probation in case number 2014-CR-20,for which the Appellant was convicted
of felony failure to appear and sentenced to three years and six months to be served
consecutively to the sentence in case number 2013-CR-84. The Appellant was not awarded
pretrial or post-judgment sentencing credits in case number 2014-CR-20.

       On January 9, 2020, the Appellant, acting pro se, filed a motion pursuant to
Tennessee Rule of Criminal Procedure 36.1 to correct an illegal sentence in case numbers
2016-CR-40 and 2014-CR-20. In the motion, the Appellant alleged that "effective May
24, 2019," all convictions of failure to appear became Class A misdemeanors. See Tenn.
Code Ann § 39-16-609(d)(providing that effective July 1, 2019, "fflailure to appear is a
Class A misdemeanor"). The Appellant sought to have her sentences for felony failure to
appear reduced to misdemeanors. The trial court entered an order filed on June 23, 2020,
nunc pro tunc to March 3, 2020, denying the Appellant's motion.

       On March 29, 2021, the Appellant filed a pro se "Motion for Pretrial Jail Credits"
in case numbers 2016-CR-40,2014-CR-20, and 2013-CR-84. In the motion, the Appellant
contended:

                      The [Appellant's] charges were revocated [sic]. Her
              sentence was to reflect a total of8 years and 6 months and she
              was to receive a total of 924 days credited. TDOC does not
              reflect this time as credited to her. The time was originally
              granted to her in 2017 and TDOC reflected it on her sentence
              at that [sic] but now the TDOC system no longer reflects all of
              the [Appellant's] credits. Therefore the [Appellant] prays that
              she be awarded the following APPROXIMATELY 31.5
              MONTHS CREDIT FOR ALL PRETRIAL JAIL CREDIT
              DAYS AND BEHAVIOR AND PROGRAM CREDITS AND
              ALL STREET TIME FOR THESE SENTENCES.



                                               2
       On April 13, 2021, the trial court denied the motion, noting that "[t]he pre-trial jail
credit dates are on the appropriate judgment(s) and the behavior/program 'good
behavior/good time' credits should not be listed on the judgment as jail credit."' The trial
court stated that the relief the Appellant sought was "administrative with [the] TN Dept of
Corrections and should be filed with the appropriate court."

       Thereafter, the Appellant filed a notice of appeal "from the final judgment in this
action on the 3rd day of March, 202[0]. . . ." On appeal, the Appellant contends that her
sentence was illegal because after her probation was revoked, her "time" was not"correctly
configured based on her originaljudgments and revocation papers." She asks this court to
reverse the denial of her motions and to "correct" her sentence pursuant to Rule 36.1.

                                           H. Analysis

        Rule 36.1, Tennessee Rules of Criminal Procedure, permits a defendant to seek
correction of an unexpired illegal sentence at any time. See State v. Brown, 479 S.W.3d
200,211 (Tenn. 2015). "[A]n illegal sentence is one that is not authorized by the applicable
statutes or that directly contravenes an applicable statute." Tenn. R. Crim. P. 36.1(a). As
our supreme court has explained, only "fatal" sentencing errors render sentences illegal.
State v. Wooden, 478 S.W.3d 585, 595 (Tenn. 2015). "Included in this category are
sentences imposed pursuant to an inapplicable statutory scheme, sentences designating
release eligibility dates where early release is statutorily prohibited, sentences that are
ordered to be served concurrently where statutorily required to be served consecutively,
and sentences not authorized by any statute for the offenses." Id. Conversely, "[c]laims
of appealable error generally involve attacks on the correctness of the methodology by
which a trial court imposed sentence." Id. Few appealable errors rise to the level of an
illegal sentence. Id.

       If a Rule 36.1 motion states a "colorable claim that the sentence is illegal," the trial
court shall appoint counsel and hold a hearing on the motion. See Tenn. R. Crim. P.
36.1(b). Our supreme court has recognized that "Rule 36.1 does not define 'colorable
claim.'" Wooden,478 S.W.3d at 592. Nevertheless,the court explained that "for purposes
ofRule 36.1,...'colorable claim' means a claim that, iftaken as true and viewed in a light
most favorable to the moving party, would entitle the moving party to relief under Rule
36.1." Id. at 593. A motion filed pursuant to Rule 36.1 "must state with particularity the
factual allegations on which the claim for relief from an illegal sentence is based." Id. at
594. In determining whether a motion states a colorable claim, the trial court"may consult
the record of the proceeding from which the allegedly illegal sentence emanated." Id.
Whether a Rule 36.1 motion states a colorable claim is a question oflaw, which we review
de novo. Id. at 588.

        The judgments of conviction were not included in the appellate record.
                                                -3-
        On appeal, the Appellant contends that pursuant to Rule 36.1, the trial court should
have ordered the TDOC to correct its calculation of sentencing credits to which she is
entitled. Specifically, she states that upon her

              initial incarceration[,] her street time was granted to her and at
              first [the] Tennessee Department of Correction withdrew this
              court sanctioned credit from her however later recalculated it
              and permitted her to meet the parole board in 2018. The
              Appellant was released on parole and then violated and
              Tennessee Department of Correction has now withdrew any
              credit that the Appellant had for street time.

        Initially, we note that the Appellant previously has raised multiple challenges
regarding sentencing credits which she believes rendered her sentences illegal. At one
point, the Appellant contended that the trial court failed to properly apply pretrial and post-
judgment sentencing credits to her sentences. In Brown, our supreme court addressed this
issue and held:

              Although pretrial jail credits allow a defendant to receive credit
              against [her] sentence for time already served, awarding or not
              awarding pretrial jail credits does not alter the sentence in any
              way, although it may affect the length of time a defendant is
              incarcerated. A trial court's failure to award pretrial jail credits
              may certainly be raised as error on appeal, . . . [b]ut a trial
              court's failure to award pretrial jail credits does not render the
              sentence illegal and is insufficient, therefore, to establish a
              colorable claim for relief under Rule 36.1. See Wooden, 478
              S.W.3d at 595-96 (defining colorable claim as "a claim that, if
              taken as true and viewed in a light most favorable to the
              moving party, would entitle the moving party to relief under
              Rule 36.1").

479 S.W.3d at 212-13 (emphasis in original).

       The Appellant also has contended that the TDOC had failed to apply all of the
credits the Appellant earned to her sentences, and the Appellant asked this court to order
the TDOC to award her pretrial jail credits, "behavior and program credits," and "street
time." This court has explained that "while a trial court can award pretrial jail credits,
sentence reduction credits 'are governed solely by the Department of Correction.'" State
v. Jackie Phillip Lester, No. M2016-00700-CCA-R3-CD, 2017 WL 253165, at *2(Tenn.
Crim. App. at Nashville, Jan. 17, 2017)(quoting Yates v. Parker, 371 S.W.3d 152, 156
                                             -4-
(Tenn. Crirn. App. 2012)). Accordingly, if the Appellant contends that her sentences have
been calculated incorrectly or disagrees with the TDOC-s determination of her release
eligibility date, the proper avenue for review is throu2h the Uniform Administrative
Procedures Act, not a Rule 36.1 motion. See Tenn. Code Ann. §§ 4-5-101 to -325; State
v. Calvin Scott. No. W2020-01574-CCA-R3-CD, 2021 WL 4786372, at *3 (Tenn. Crim.
App. at Jackson, Oct. 14, 2021).

                                     III. Conclusion

       The judgment of the trial court is affirmed.



                                                 NORTVIA MCGEE 06LE,JUDGE—




                                           -5